FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 15 March 2021 in which claims 1-3, 7-8, 11, and 15 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
3.	Claims 1-19 and 21 are under prosecution.
4.	This Office Action includes new rejections necessitated by the amendments.
Claim Interpretation
5.	As previously noted, the claims discussed below are subject to the following interpretation:
	It is reiterated for the previous Office Action that each of claims 3, 5, and 16-19 lack proper Markush language.  A proper Markush claim contains the language "selected from the groups consisting of A, B, and C" or “is A, B, or C.” See MPEP 2117.
	For the purposes of examination, the listed groups in claims 16-19 are interpreted as alternative embodiments (i.e., only one member of the group is necessary to meet the limitations of the claims).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is indefinite in the recitation “the forming,” which lacks antecedent basis because there is no the previous recitation of “forming.”
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 6, 9-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015).
	Regarding claim 1, Phan et al teach a method wherein a flexible substrate, in the form of a biopatch, is provided (paragraph 0019), wherein the patch comprises a processor, in the form of logical processing circuits (paragraph 0022).  Phan et al also teach the patch has a transceiver, in the form of a receiver and transmitter (paragraph 0029), and that the patch works wirelessly (paragraph 0025).  Phan et al further teach a functionalized molecule, in the form of a nanowire on the substrate, that is functionalized with a capture probe (paragraph 0112), and that an electrical characteristic indicative of the presence of a predetermined substance is measured; namely, electric sensing is performed by a detection layer (paragraph 0086), and that the predetermined substance is measured (paragraph 0156).   
It is noted that the specification contains no limiting definition of “an operating environment;” thus, the immobilization “using standard techniques” of Phan et al (paragraph 0106) meets the requirements of the claim, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “operating conditions” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Phan et al also teach the electrical characteristic is analyzed to determine if the concentration of the analyte has dropped below or risen above a predetermined range (i.e., threshold; paragraph 0161), as well as remote reporting of the presence of a substance to a physician (paragraph 0170).  Phan et al also teach the connections to circuits (e.g., electrical connections; paragraph 0022), processor storage (e.g., software; paragraph 0151), and that the method has the added advantage of allowing both quantitative and qualitative tests performed either by logic or by human input (paragraph 0026).  Thus, Phan et al teach the known techniques discussed above.	
	Phan et al do not teach printing on the flexible substrate.
	However, Gannon et al teach a method wherein a patch made of a flexible substrate comprising wireless data communication, a sensor, and a microprocessor (Abstract) is formed by printing these elements on a flexible substrate (paragraph 0004).  Gannon et al also teach electrical connections (e.g., to a battery; paragraphs 0049 and 0051), and that the method has the added advantage of allowing mass production (paragraph 0062).  Thus, Gannon et al teach the known techniques discussed above.
Phan et al teach computer code (i.e., algorithms) is included in the firmware (paragraphs 0208, 0234, and 0240).  Gannon et al teach a circuit is printed (paragraph 0004), wherein the circuit includes a microprocessor and storage, in the form of memory (paragraphs 0010, 0049, and 0052), and that code in programmed into the circuit (paragraphs 0029 and 0055).  
Neither Phan et al nor Gannon et al teach the code is form machine learning.
	However, Selvaraj et al teach a method wherein a wearable patch sensor (paragraph 0019) that utilizes machine learning with a local processor (paragraphs 0020 and 0081), which has the added advantage of allowing use of an optimized model to perform any parameter optimization, feature selection, model optimization, and minimum misclassification error determination (paragraph 0053) and automatically and continuously detect a plurality of health related signals (paragraph 0019).  Thus, Selvaraj et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the methods taught by Phan et al, Gannon et al, and Selvaraj et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing:
 Both quantitative and qualitative tests performed either by logic or human input as explicitly taught by Phan et al (paragraph 0026);
Mass production of the substrate as explicitly taught by Gannon et al (paragraph 0062); and 
Use of an optimized model to perform any parameter optimization, feature selection, model optimization, and minimum misclassification error determination (paragraph 0053) and automatically and continuously detect a plurality of health related signals as explicitly taught by Selvaraj et al (paragraphs 0053 and 0019).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Phan et al, Gannon et al, and Selvaraj et al could have been combined with predictable results because the known techniques of Phan et al, Gannon et al, and Selvaraj et al predictably result in patches useful for detecting analytes in a patient.
Regarding claim 6, the method of claim 1 is discussed above.  Phan et al teach the functionalized molecule is non-covalently attached (paragraph 0110).
Regarding claim 9, the method of claim 1 is discussed above.  Phan et al teach the molecule (i.e., the device) is secured to skin (paragraph 0019), to capture (i.e., sample) including sweat (paragraphs 0020 and 0031).  Gannon et al also teach attachment to skin (Abstract).  Phan et al also teach capturing (i.e., collecting) sweat (paragraph 0020).
	Regarding claim 10, the method of claim 9 is discussed above.  Phan et al teach detecting a metabolite, in the form of glucose (paragraph 0151).  Phan et al also teach detection of a metabolite, in the form of lactate (paragraphs 0016 and 0196).  It is noted that the claim does not actually require detecting any of he claimed compounds in the skin or sweat.
	Regarding claim 11, the method of claim 1 is discussed above.  Phan et al teach the predetermined substance is a biomarker (e.g., tumor marker; paragraph 0031), and that the test sample (i.e., to which the molecule is exposed) is blood (paragraphs 0031 and 0223).
Regarding claim 18, the method of claim 1 is discussed above. Phan et al teach coating the substrate with molecule (i.e., capture agent; paragraph 0108) 
Regarding claim 19, the method of claim 1 is discussed above.  Phan et al teach the functionalized molecule is non-covalently attached (paragraph 0110); thus, functionalization is non-covalent.
11.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 1, and further in view of Lieber et al (U.S. Patent Application Publication No. US 2010/0087013 A1, published 8 April 2010).
	Regarding claims 2-3, the method of claim 1 is discussed above in Section 10.
While Phan et al teach a second material functionalizing the molecule, in the form of an antibody that forms a sandwich complex (paragraph 0186), neither Phan et al, Gannon et al, nor Selvaraj et al explicitly teach the second material is for binding a second predetermined analyte.
	However, Lieber et al teach a method wherein a molecule, in the form of a nanoscale wire, has multiple different DNA sequences (i.e., for multiple different predetermined substances) immobilized thereon (i.e., claim 2 paragraph 0034).  Lieber et al teach the method has the added advantage of allowing detection multiple analytes (i.e., all of the predetermined substances of claim 3) either simultaneously or sequentially in real time (paragraph 0058).  Thus Lieber et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Phan et al, Gannon et al, and Selvaraj et al with the teachings of Lieber al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing detection multiple analytes either simultaneously or sequentially in real time as explicitly taught by Lieber et al (paragraph 0058).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lieber et al could have been applied to the method of Phan et al, Gannon et al, and Selvaraj et al with predictable results because the known techniques of Lieber et al predictably result in sensors useful for detection of analytes.
Regarding claims 4-5, the method of claim 3 is discussed above.  As noted above, Lieber et al teach the nanoscale wire has multiple different DNA sequences (i.e., for multiple different predetermined substances) immobilized thereon (paragraph 0043).  It is also noted that Figure 5 of Lieber et al shows at least three binding events occurring on a single nanowire (Example 4).    
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts also have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed range of having five different materials for binding with five different predetermined substances merely represents an obvious variant and/or routine optimization of the number of immobilized materials and detections taught by the prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].

12.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 1, and further in view of McAlpine et al (U.S. Patent Application Publication No. US 2012/0156688 A1, published 12 June 2012).
It is noted that while claim 6 has been rejected under 35 U.S.C 103 as described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 6-8, the method of claim 1 is discussed above in Section 10.
 While Phan et al teach the substance is the biomarker glucose (paragraphs 0145), and while Phan et al teach detection in saliva (i.e., claim 8; paragraph 0031), neither Phan et al, Gannon et al, nor Selvaraj et al teach coupling to a tooth.
However, McAlpine teach a method wherein a biosensor is used to detect the biomarker glucose (paragraph 0013). The sensor utilizes molecules, in the form of nanowires, which are functionalized with proteins, in the form of peptides (i.e., claim 6; paragraphs 0012 and 0127).  The biosensor is alternatively in a pill form (i.e., claim 7; paragraph 0086) and engages in detection of targets found in the lower intestine (paragraph 0149), which is part of the digestive tract (i.e., claim 7), or is attached to the surface of a tooth (i.e., claim 8; paragraph 0042).  McAlpine et al further teach the method has the added advantage of allowing determination of the concentration of the target (paragraph 0009).  Thus, McAlpine et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Phan et al, Gannon et al, and Selvaraj et al with the teachings of McAlpine et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing determination of the concentration of the analyte (i.e., predetermined substance) as explicitly taught by McAlpine et al (paragraph 0009).  In addition, it would have been obvious to the ordinary artisan that the known techniques of McAlpine et al could have been applied to the method of Phan et al, Gannon et al, and Selvaraj et al with predictable results because the known techniques of McAlpine et al predictably result in sensors useful for in vivo detection.

13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 11, and further in view of Huang (U.S. Patent Application Publication No. US 2015/0208985 A1, published 30 July 2015).
Regarding claim 12, the method of claim 11 is discussed above in Section 10.
While Phan et al teach invasive lancets and microprobes (paragraph 0083), neither Phan et al, Gannon et al, nor Selvaraj et al teach a microneedle exposed to blood (paragraph 0026).
However, Huang teaches a method using a transdermal sensor with microneedles for pricking though the skin to withdraw fluid (paragraph 0006), wherein the method senses blood glucose via a needle having a glucose monitoring electrode thereon (paragraph 0040).  Huang also teaches the method has the added advantage of being painless (paragraph 0006).  Thus, Huang teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Phan et al, Gannon et al, and Selvaraj et al with the teachings of Huang to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing painless measuring of blood glucose as explicitly taught by Huang (paragraph 0006).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Huang et al could have been applied to the method of Phan et al, Gannon et al, and Selvaraj et al with predictable results because the known techniques of Huang predictably result in methods useful for detecting blood glucose in a patient.

14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 11, and further in view of Rack-Gomer et al (U.S. Patent Application Publication No. US 2015/0289823 A1, published 15 October 2015).
Regarding claim 13, the method of claim 11 is discussed above in Section 10.
While Phan et al teach the test sample (i.e., to which the molecule is exposed) is blood (Abstract, paragraphs 0031 and 0223), neither Phan et al, Gannon et al, nor Selvaraj et al teach implantation of the device to monitor blood.
However, Rack-Gomer et al teach a method wherein a transdermal device that measures concentration of an analyte (paragraph 0108), as well as implantation of the device to monitor blood (paragraphs 0108 and 0183), and that the method has the added advantage of allowing detection of patterns (i.e., in a patient) that lead to a medical condition (e.g., glucose values; paragraphs 0168 and 0256).  Thus, Rack-Gomer et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Phan et al, Gannon et al, and Selvaraj et al with the teachings of Rack-Gomer et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing detection of patterns in a patient that lead to a medical condition as explicitly taught by Rack-Gomer et al (paragraphs 0168 and 0256).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Rack-gomer et al could have been applied to the method of Phan et al, Gannon et al, and Selvaraj et al with predictable results because the known techniques of Rack-gomer et al predictably result in methods useful for detecting disease in a patient.

15.	Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 11, and further in view of Malecki et al (U.S. Patent Application Publication No. US 2012/0093730 A1, published 19 April 2012).
Regarding claims 14 and 16-17, the method of claim 11 is discussed above in Section 10.
While Phan et al teach tumor markers (paragraph 0031), as well as detecting nucleic acids (paragraph 0031) including DNA (paragraphs 0095-0096), neither Phan et al, Gannon et al, nor Selvaraj et al teach the biomarker is a cancer biomarker, and the detection comprises detecting cancer form DNA fragments in the blood (i.e., claim 14).
It is noted that claim 14 does not necessarily require the DNA fragments to be the cancer biomarkers.
However, Malecki et al teach a method for detecting cancer by detecting in vivo DNA fragments circulating in a physiological fluid (paragraph 0026), in the form of blood (i.e., claim 14; paragraph 0035).  Malecki et al also each analyzing for the DNA over time, as a time line of changes (i.e., claim 16; paragraph 0065), and that the cancer is lung or prostate cancer (i.e., claim 17; paragraph 0005).  Malecki et al also teach the method has the added advantage of determining whether a particular treatment of therapy is effective (paragraph 0035).  Thus, Malecki et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Phan et al, Gannon et al, and Selvaraj et al with the teachings of Malecki et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing determination of whether a particular treatment of therapy is effective as explicitly taught by Malecki et al (paragraph 0035).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Malecki et al could have been applied to the method of Phan et al, Gannon et al, and Selvaraj et al with predictable results because the known techniques of Malecki et al predictably result in methods useful for detecting disease in a patient.

16.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 11 above, and further in view of Lieber et al (U.S. Patent Application Publication No. US 2010/0087013 A1, published 8 April 2010) and Guerciolini et al (U.S. Patent Application Publication No. US 2005/0287128 A1, published 29 December 2005).
	Regarding claim 15, the method of claim 11 is discussed above in Section 10.
While Phan et al teach a second material functionalizing the molecule, in the form of an antibody that forms a sandwich complex (paragraph 0186), neither Phan et al, Gannon et al, nor Selvaraj et al explicitly teach the second material is for binding a second predetermined analyte.
	However, Lieber et al teach a method wherein a molecule, in the form of a nanoscale wire, has multiple different DNA sequences (i.e., for multiple different predetermined substances) immobilized thereon (paragraph 0034).  Lieber et al teach generating a complementary DNA sequence for cell material in the blood: namely, a wild type sample DNA is used for a complementary sequence on a nanoscale wire (i.e., molecule) and a second probe is for a single mismatch (paragraph 0091) wherein the sample is blood (paragraph 0120).  Lieber et al teach the method has the added advantage of allowing detection multiple analytes (i.e., all of the predetermined substances) either simultaneously or sequentially in real time (paragraph 0058).  Thus Lieber et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Phan et al, Gannon et al, and Selvaraj et al with the teachings of Lieber et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing detection multiple analytes either simultaneously or sequentially in real time as explicitly taught by Lieber et al (paragraph 0058).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lieber et al could have been applied to the method of Phan et al, Gannon et al, and Selvaraj et al with predictable results because the known techniques of Lieber et al predictably result in sensors useful for detection of analytes.
Neither Lieber et al, Phan et al, Gannon et al, nor Selvaraj et al teach the material and the second material each bond to the same molecule having the predetermined sequence.
However, Guerciolini et al teach methods wherein a predetermined nucleic acid sequence (i.e., a probe as depicted in Figure 27) binds to a first predetermined substance (i.e., Target A), and wherein the predetermined nucleic acid sequence also binds a second material (i.e., the probe adjacent to Target A), wherein he second material binds to a complementary DNA sequence (i.e., Target B of Figure 27).  Thus, Guerciolini et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Phan et al, Gannon et al, and Selvaraj et al in view of Lieber et al with the teachings of Guerciolini et al.  The modification would result in the functionalization with the molecule with the probe, followed by detection of the binding of Target A, followed by functionalization of the molecule with the second probe and subsequent detection, and further followed with the binding of Target B and subsequent detection because Lieber et al teaches the stepwise addition and detection of binding to the molecule as discussed above, thus, arriving at the instantly claimed method with a reasonable expectation of success. it would have been obvious to the ordinary artisan that the known techniques of Guerciolini et al could have been applied to the method of Phan et al, Gannon et al, and Selvaraj et al in view of Lieber et al, which teaches the stepwise additions of analytes to the molecule as discussed above, with predictable results because the known techniques of Guerciolini et al predictably result in structures useful for the detection of binding of more than one analyte.
17.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 1, and further in view of Tran (U.S. Patent Application Publication No. US 2008/0004904 A12, published 3 January 2008).
	Regarding claim 21, the method of claim 1 is discussed above in Section 10.
	Neither Phan et al, Gannon et al, nor Selvaraj et al teach the claimed limitations.
	However, Tran teaches a method of monitoring the claimed limitations (paragraph 0321); it is noted that if Fat Free Mass is known, then the claimed Fat Mass would be obvious, as it is the inverse.  Tran also teaches the method has the advantage of monitoring diabetic wounds (paragraph 0321).  Thus, Tran teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method as taught by Phan et al, Gannon et al, and Selvaraj et al with the teachings of Tran to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing the monitoring of diabetic wounds as explicitly taught by Tran (paragraph 0321).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Tran could have been applied to the method taught Phan et al, Gannon et al, and Selvaraj et al with predictable results because the known techniques of Tran predictably result in detection of properties useful for monitoring diabetics.

Response to Arguments
18.	Applicant's arguments filed 15 March 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on page 1 of the Remarks that paragraph 112 of Phan et al does not teach printing a molecule or exposing to an operating environment for attachment.  Thus, Applicant argues Phan et al individually.
However, as noted in the previous Office Action and as noted above, the specification contains no limiting definition of “an operating environment;” thus, the immobilization “using standard techniques” of Phan et al (paragraph 0106) meets the requirements of the claim, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “operating conditions.” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, Gannon et al teach printing on the flexible substrate, as discussed in the rejections above.
B.	Applicant argues on page 1 of the Remarks that Phan et al do not teach a functionalized molecule.
However, as noted in the rejection, Phan et al teach a functionalized molecule, in the form of a nanowire on the substrate, that is functionalized with a capture probe (paragraph 0112).
C.	Applicant’s arguments regarding locally running code have been considered but are moot in view of the new rejections necessitated by the amendments.
D.	With respect to the arguments regarding a predetermined range, it is reiterated that Phan et al teach the electrical characteristic is analyzed to determine if the concentration of the analyte has dropped below or risen above a predetermined range (i.e., threshold; paragraph 0161).  The claim does not necessarily require comparison to all three limitations, but rather broadly encompasses comparing to any of the three values listed.
In addition, it would be obvious that if a value is measure against a threshold, one would know if it was within the range defined by the threshold.
E.	Applicant’s arguments regarding Gannon et al refer to Gannon et al individually. 
In response to applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
	F.	Applicant argues the merging of the references would not work and is based on improper hindsight reasoning.
Applicant has provided no evidence for the assertion of inoperability.  As noted above, the arguments of counsel cannot take the place of evidence in the record.  Thus, counsel’s mere arguments cannot take the place of evidence in the record.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	With respect to working examples, the examiner has clearly indicated that the claims have merely utilized techniques already known in the prior art that, in addition, have predictable results.  The claims are therefore properly rejected as obvious. 
	G.	In response to Applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In addition, in response to Applicant's quotation of remarks supposedly made by Judge Moore in the course of oral argument in an inter partes re-examination hardly constitutes precedent by which an Examiner is bound (or even suggested to be guided by) in conducting their patentability analysis. However, the M.P.E.P. in section 707.07(f) does provide authoritative guidance to Examiners that an Applicant should be responded to for such an argument that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Conclusion

19.	No claim is allowed.
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
21.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634